department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date number release date legend org - organization name xx - date address - address org address certified mail dear taxpayer_identification_number person to contact identification_number contact telephone number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated june 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes you failed both of the tests required by sec_1_501_c_3_-1 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely nanette m downing director eo examinations letter catalog number 34198j internal_revenue_service date date org address department of the treasury ms dal commerce street dallas tx taxpayer_identification_number form tax_year s ended person to contact iid number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx legend org - organization name state - state company xx - date president - president address - address ra-1 - ra city - city co-1 - issue whether org qualifies for exemption as a public charity under sec_501 facts during the initial interview president current president of the organization and the representative ra-1 both stated that the organization’s sole purpose is to hold title to the co-1 building located at address city state the organization has no charitable purpose of any type at the time of the initial interview it was determined that during the year under examination no charitable activities were performed by the organization and in fact the organization only held title to property and collected rent from the property during the examination the organization’s restated articles of incorporation dated july 19xx were inspected the organization is a state non-profit corporation the articles of incorporation state that the corporate purpose is to exclusively hold title to real and personal_property for the co-1 the by-laws of the organization state in article ii that the exclusive purpose of the organization is to hold title to property collect rent and turn the entire amount of rent collected less expenses to the co-1 law sec_501 states corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities or which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to and candidate for public_office sec_1 c - a clarifies the organizational and operational requirements of sec_501 organizations and states in part in order to be exempt as an organization described in form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if the organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c - b states an organization is organized exclusively for one or more exempt purposes only if its articles of organization as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes taxpayer’s position the taxpayer’s representative ra-1 stated that the organization will agree with the revocation in the past the organization has wondered if it was correctly classified as a 501_c_3_organization but never pursued the matter government’s position in order to be exempt under sec_501 an organization must be organized and operated exclusively for one or more exempt purposes provided by sec_501 to be organized and operated it must pass both the organizational_test and the operational_test an organization is not exempt if it fails either test in this case it is clear that the organization fails both the organizational and operational tests the articles of incorporation and by-laws hold that the organization has the sole purpose of holding title to property and during the year under examination the organization had no activities other than holding the property and collecting rent an organization must pursue one or more in addition to be exempt under sec_501 of the exempt purposes provided in that code section this organization is not pursuing any of the exempt purposes conclusion org does not qualify for exemption under sec_501 and should be revoked effective january 20xx because it is not organized and operated exclusively for any of the exempt purposes required by sec_501 and fails both of the tests required by sec_1 c - a this excludes the organization from exemption form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx please file us corporate_income_tax return form_1120 for the tax periods ending december 20xx december 20xx and december 20xx contributions to your organization are not deductible under sec_170 please note that this is not a final report the draft report is subject_to review and modification by our mandatory review staff you will receive a final report from mandatory review form 886-arev department of the treasury - internal_revenue_service page -3-
